DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 10/23/2018. It is noted, however, that applicant has not filed a certified copy of the JP2018-199350 application as required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 9/11/2019 and 9/11/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murase (JP 2013072221; machine translation attached).
Regarding claim 1, Murase discloses a toilet device (300), comprising: 
a detector (320) configured to detect at least one of a water level inside a flush toilet (¶ 0028) or an indicator associated with the water level; 

a controller (310) determining, based on a determination result of the clog determiner, whether or not to prohibit a flushing water supply to the flush toilet (310 does not supply water if 311 has determined a clog; ¶ 0029, 0032, 0080), 
the controller setting a flush prohibition time (time where the toilet bowl cleaning is prohibited; ¶ 0080) at least after the flushing water supply to the flush toilet has ended (clogging determination begins after the first time elapses and in turn triggers the prohibition time; the first time ends when the water level in the toilet bowl portion stabilizes after the start of washing; ¶ 0035, 0080), a flush operation for flushing the flush toilet not being accepted temporarily in the flush prohibition time (toilet bowl cleaning is not performed due to the clogging determination unit; ¶ 0080), the clog determiner determining the clog state of the flush toilet based on the detection result of the detector within the flush prohibition time or directly after the flush prohibition time (clog determination based on the detection unit occurs during the flush prohibition time if the next toilet bowl cleaning is prohibited; ¶ 0075, 0080).
Regarding claim 2, Murase discloses the clog determiner determines the clog state of the flush toilet after a prescribed period of time after the flushing water supply to the flush toilet has ended (a period of time exists after the first time ends where the water level stabilizes after the start of washing and when the clogging determination begins; ¶ 0035).
Regarding claim 3, Murase discloses when the clog determiner cannot determine the clog state of the flush toilet within the flush prohibition time, the controller extends 
Regarding claim 4, Murase discloses when the flush operation is input within the flush prohibition time, the controller supplies flushing water to the flush toilet at a timing when the determining by the clog determiner is completed and the flush toilet is determined not to be clogged (after the next toilet cleaning is prohibited, the clog determination cycle begins if the user begins the toilet bowl cleaning; ¶ 0075-0080).
Regarding claim 5, Murase discloses the controller further sets the flush prohibition time when performing the flushing water supply to the flush toilet (¶ 0029, 0080).
Regarding claim 6, Murase discloses the controller releases the setting of the flush prohibition time at a timing when the clog determiner determines the flush toilet not to be clogged (after the next toilet cleaning is prohibited, the clog determination cycle begins if the user begins the toilet cleaning; the toilet operates normally if it is determined there is no clog; ¶ 0075-0080).

Conclusion
The prior art made of record in the PTO-892 form and not relied upon is considered pertinent to applicant's disclosure.
Salemi (US 20180371734) discloses a toilet overflow prevention system including a significant though unclaimed feature of a capacitance sensing system (¶ 0005).
Bowcutt (US 20080141447) discloses a toilet overflow prevention system including a significant though unclaimed feature of a pressure sensor (¶ 0050).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R KLOTZ whose telephone number is (571)272-0274.  The examiner can normally be reached on Monday 9AM-5PM and Tuesday-Wednesday 10AM-2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Angwin can be reached on 5712703735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/W. R. K./
Examiner, Art Unit 3754

/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754